Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on January 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of January 16 2020 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 6-9. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment filed February 11, 2021, of the claims and specification together with the certificate of translation filed March 15, 2021 overcome the rejection of the final office action under 35 USC 112(b). Iwasaki (US 2002/0109134) teaches forming pores of two different diameters by using a focused ion beam to form two types of pore starting points by allowing the FIB to dwell at the two points for different amounts of time on an aluminum template.  Next the template is oxidized.  Then pores of different diameters are forming by immersing the template in phosphoric acid (pg. 6, [0096-0104]).  Iwasaki does not teach modulating pore diameter using photolithography, nor does it teach sputtering onto the pores to form a reflective image component.  No prior art teaches the requirements of claim 1, therefore it and its dependents are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794